Casey, J. P.
Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), entered October 24, 1989, which dismissed a writ of habeas corpus, in a proceeding pursuant to CPL article 570, after a hearing.
As a result of telephone calls made by petitioner to a telephone number in Prince George’s County, Maryland, which were intercepted pursuant to wiretap orders obtained in Maryland, petitioner was indicted in two counts for conspiracy to transport and distribute heroin in Maryland. Although he was not in Maryland at the time of the commission of the crime, petitioner has been indicted in that State and charged with having conspired through the intercepted conversations and of having committed overt acts in New York in furtherance of this conspiracy. The overt acts in New York are claimed to be petitioner’s arrest in New York for possession of the heroin that is claimed to be the subject matter of the conspiracy charge in Maryland and his telephone conversations to Maryland regarding the heroin. These elements were substantiated in a hearing held in Franklin County by the testimony of Officer Sandra Kestner of the Narcotics Division of the Maryland State Police.
Following this hearing, County Court ruled that the provisions of CPL article 570 were satisfied and ordered that *934petitioner be delivered to the appropriate authority in Maryland to answer the indictment. We find the determination of County Court to be proper pursuant to the provisions of CPL 570.16 and affirm the judgment appealed from.
Judgment affirmed,
without costs. Casey, J. P., Yesawich, Jr., Levine, Mercure and Harvey, JJ., concur.